 
[This document has been translated from Chinese to English]


Project Financing Agreement


Entrusted Lenders: 
 
Tianjin Cube Xindao Equity Investment Fund Partnership (Limited Partnership) 
 
Tianjin Cube Xinde Equity Investment Fund Partnership (Limited Partnership) 
 
Tianjin Cube Xinren Equity Investment Fund Partnership (Limited Partnership) 
 
Tianjin Cube Xinyi Equity Investment Fund Partnership (Limited Partnership) 
 
Registered Address:
 
Room J314-317, 3rd floor, Building 6, Binhai Financial Street, 52 Xincheng West
Road of TEDA.
 
Borrower：
 
Xi’an Xinxing Real Estate Development Co., Ltd. 
 
Registered Address:
 
9 South Baqiao, Baqiao District, Xi’an
 
Whereas:
 
1. 
 The Entrusted Lenders agree to lend a two hundred million yuan (RMB ¥
200,000,000.00) Entrusted Loan (the “Loan” or “Entrusted Loan”) to the Borrower
through China Construction Bank Co., Ltd. (Shaanxi Branch) (hereinafter referred
to as the “Lending Bank”) for the purpose of Project Baqiao A and Baqiao B in
Baqiao District Xi’an on the terms and conditions of this agreement (the
“Agreement”).

 
2. 
 The Borrower agrees to accept the foresaid Loan provided by the Entrusted
Lenders through the Lending Bank on the terms and conditions of this
Agreement.  As to relevant matters regarding the Loan, the Entrusted Lenders and
the Borrower agree as follows:

 
Terms:
Article 1:  Definitions and Interpretations 
1. 
Definitions

 
Unless the context provides otherwise, the relevant terms of this Agreement
shall be explained in accordance with the following definitions:
 
a)        
“PRC” or “China” shall mean the People’s Republic of China (but not including
Hong Kong SAR, Macao SAR and Taiwan); 

 
b)        
“Renminbi” and “RMB” shall mean Renminbi, the lawful currency of China; 

 
c)        
“Yuan” shall mean Renminbi yuan; 

 
d)        
“Baqiao Area” shall mean the Baqiao District, Xi’an, Shaanxi; 

 
e)        
“Baqiao District Land and Housing Management” shall mean the Bureau of Land
Resources, the Housing Authority or other authorized agency responsible for the
registration and management of land and housing property in the Baqiao District,
Xi’an, Shaanxi; 

 

--------------------------------------------------------------------------------


 
f)        
“Land Use Right Certificate of Project Baqiao A and B” shall mean the land use
right certificate to approximately 180 acres of coastal land in Bahe, Baqiao
District Xi’an, Shaanxi Province. The land will be acquired by the Borrower in
2011 through bidding and auction; 

 
g)        
“Suo Di-Owned Land use Right Certificate” shall mean the land certificate named
Changan collective use 2000 No. 2 land permit which relates to the land use
right and the buildings on the ground collectively owned by Xi’an Suo Di Trading
Limited Company in Changan County, Xi’an;

 
h)        
“Junjingyuan Phase II Commercial Estate” shall mean the buildings on the
commercial land of Junjingyuan Phase II with the land certificate number Xi Xin
land for state use (2008) No. 282, the certificate of title of which is attached
hereto as a schedule;

 
i)        
“Project Baqiao A and B” shall mean the overall real estate development projects
involving the high-level, small multi-storey high-rise and garden houses and
other buildings developed on the 180 acres of land along the Bahe, Baqiao
District, Xi’an, Shaanxi Province;

 
j)        
“Controlling shareholder” shall mean the Borrower’s investors, China Housing and
Land Development Co., Ltd.;

 
k)        
“Entrusted Loan” shall mean the two hundred million yuan (RMB ¥ 200,000,000.00)
Entrusted Loan provided by the Entrusted Lenders to the Borrower through China
Construction Bank Corporation Shaanxi Branch for the purpose of Project Baqiao A
and Baqiao B in Xi’an;

 
l)        
“Lending Bank” shall mean China Construction Bank Corporation Shaanxi Branch;

 
m)        
“Entrusted Loan Agreement” shall mean the agreement reached by Entrusted
Lenders, Lending Bank and Borrower based on this Agreement regarding the two
hundred million yuan (RMB ¥ 200,000,000.00) Entrusted Loan provided by the
Entrusted Lenders to the Borrower through China Construction Bank Corporation
Shaanxi Branch for the purpose of Project Baqiao A and Baqiao B in Xi’an. The
loan will be used strictly for the purpose specified in Article 3, 1 of this
Agreement, and shall not be used for other purposes;

 
n)        
“Entrusted Loan Agreement and the Related Loan Documents” shall mean the
Entrusted Loan Agreement, this Agreement, the Project terms of Xi’an Xinxing
Real Estate Development Limited, financial consultancy agreements as well as the
state-owned land use rights related to the Entrusted Loan Agreement and all the
buildings that are built, under construction, or to be built, and all
appurtenances mortgage contracts, equity pledge contracts, guarantee contracts,
regulatory agreements, commitment letters and other documents related to the
Loan, recognized by the Entrusted Lenders and agreed by one party or both
parties via written consent, including amendments and supplements made from time
to time; depending on the context, “Entrusted Loan Agreement and the Related
Loan Documents” may refer to any of the above documents related to the Entrusted
Loan Agreement; 

 
o)        
“Agreement” shall mean, unless expressly provided otherwise by both Parties,
this Agreement and any documents after amendment, expansion, update, replacement
and supplement any time by any method in accordance with relevant provisions and
with written consent of both Parties;

 

--------------------------------------------------------------------------------


 
p)        
“Financial Advisor Agreement” shall mean the agreement on the financial advisor
service provided by the Entrusted Lenders Tianjin Qiaobo Xindao Equity
Investment Fund Partnership (Limited Partnership) , Tianjin Qiaobo Xinde Equity
Investment Fund Partnership (Limited Partnership) , Tianjin Qiaobo Xinren Equity
Investment Fund Partnership (Limited Partnership) , Tianjin Qiaobo Xinyi Equity
Investment Fund Partnership (Limited Partnership) regarding the Loan provided by
the Entrusted Lenders to the Borrower;

 
q)        
“Consulting Fees for Late Payment” shall mean the consulting fees paid by the
Borrower to the Entrusted Lenders or other companies nominated by the Entrusted
Lenders due to the Borrower’s failing to timely pay any due amount set out in
this Agreement, the Entrusted Loan Agreement or other relevant loan documents;

 
r)        
“Real Estate Mortgage Agreement” shall mean the agreement under which the
Borrower mortgages the land use right under the “Suo Di-owned Land Use Right”,
“Project Baqiao A and B Land Use Certificates” and the first priority mortgage
right under the “Junjingyuan Phase II Commercial Estate” to the Entrusted
Lenders and the Lending Bank;

 
s)        
“Guarantee Agreement” shall mean the joint guarantee agreement provided by the
Borrower’s actual controller Mr. Lu Pingji and the controlling shareholder China
Housing and Land Development Co., Ltd. to the Entrusted Lenders; 

 
t)        
“Share Pledge Agreement” shall mean the share pledge agreement under which the
shares of Wei Xun Holdings Limited held by China Housing and Land Development
Co., Ltd., the shares of the parent company Hong Kong Zhike Ltd held by Wei
Xun Limited, and the shares of Xi’an Suo Di Trading Limited Company held by
Xi’an Xinxing Real Estate Development Ltd through its subsidiary Xi’an Xinxing
Estate Management Ltd. that are pledged to the Entrusted Lenders; 

 
u)        
“Receivables Pledge Agreement” shall mean the agreement under which the Borrower
guarantees the Entrusted Lenders with all the present and future receivables of
Project Baqiao A and B; 

 
v)        
“Supervision Agreement” shall mean the Financial Supervision Agreement signed by
the Entrusted Lenders and the Borrower, under which the Borrower agrees to
supervise together with the Entrusted Lenders the income and expense of the
Borrower’s commercial real estate sales during the Entrusted Loan period; 

 
w)        
“Commitment Letter” shall mean the written document provided by Mr. Lu Pingji,
Mr. Feng Xiaohong and Mrs. Lu Jing regarding the commitment not to resign within
the Entrusted Loan period;

 
x)        
“Bank Business Day” shall mean a business day of commercial banks in China
(except Saturdays, Sundays and public holidays);

 
y)        
“Withdrawal Date” shall mean the date on which the Borrower withdraws the Loan
within the period of Loan;

 

--------------------------------------------------------------------------------


 
z)        
“Withdrawal Notice” shall mean the withdrawal notice issued by the Borrower in
the format specified by the Lending Bank;

 
aa)      
“Asset Assessment Institution” shall mean independent asset assessment
institutions recognize by the entrustees;

 
bb)      
“Escrow Account” shall mean RMB account at the Lending Bank or the bank
nominated by the Lending Bank opened and kept by or to be opened and kept by the
Borrower to keep related sales revenue of the Borrower or other accounts agreed
on by the Borrower, the Entrusted Lenders and the Lending Bank;

 
cc)      
“Sales Revenue” shall mean all the amount (including but not limited to the
sales price, down payment, liquidated damages or compensation, etc.) that the
purchaser shall pay the Borrower on the terms of the commercial housing sale
contracts between the purchaser and the Borrower in the process of the
purchaser’s buying the Borrower’s commercial houses of Baqiao A and B;

 
dd)      
“Debt” or “liability” shall mean the responsibilities to make payment or
repayment by the Borrower (whether present or future, actual or potential
debt secured or unsecured, as the primarily liable debtor or as guarantor of the
commitment) for all the borrowing and debt; 

 
ee)      
“Events with Material Adverse Effect” shall mean, according to the Entrusted
Lenders’ understanding, (1) the events that have material adverse effect on the
finances, assets or business conditions of the Borrower or the controlling
shareholder or affiliated companies of the Borrower; or (2) the events that have
material adverse effect on the Borrower’s or its controlling shareholders’
capacity to perform under this Agreement, the Entrusted Loan Agreement and the
relevant Loan documents; 

 
ff)      
“Taxes” shall mean all kinds of taxes, fees or deductions imposed, collected,
withheld or made paid in advance by the Chinese state and local tax authorities
or other institutions at present or in the future (including any amount due to
non-payment or delayed payment or non-delivery or late submission of any of tax
returns above mentioned);

 
gg)      
“Event of Default” shall mean any of the events listed in Article 16.

 
2.  
Headings and Provisions

 
The headings of this Agreement are for ease of understanding of the agreement
and do not affect the interpretation of this Agreement. Unless
otherwise provided, the terms, paragraphs, schedules and annexes mentioned in
this Agreement means the terms, paragraphs, schedules and annexes of this
Agreement.
 
3.  
Laws

 
The laws referred to in this Agreement shall include the laws formulated,
amended, expanded or revised by the Chinese National People’s Congress and its
Standing Committee; Supreme People’s Court’s issued judicial interpretations;
local regulations enacted by local people’s congress.  Unless the law expressly
provides otherwise regarding the modification, expansion revision, expansion or
revision, the law does not have retroactive effect.
 

--------------------------------------------------------------------------------


 
4.  
Plural and Gender

 
Unless the context has different requirements, singular words in this Agreement
contain plural meanings and vice versa; words of a gender include the other
gender.
 
5.  
Receiver and Assignee

 
Any party referred to by this Agreement shall include their respective receiver,
assignee (whether due to merger or consolidation or other reasons) and
successors.
 
Article 2:  Amount and Term of Entrusted Loan
 
1.  
Entrusted Loan principal

 
According to the terms and conditions of this Agreement, the Entrusted Loan
Agreement and the Related Loan Documents, and the statements, guarantees,
agreements, representations, commitments and warranties made by the Borrower in
this Agreement, the Entrusted Loan Agreement and the Related Loan Documents, the
Entrusted Lender agrees to entrust the Lending Bank to provide Borrower with
RMB two hundred million Yuan (RMB ¥ 200,000,000.00) for the purpose of Project
Baqiao A and B.
 
2.  
Term

 
The term of the Entrusted Loan is twelve (12) months, see the specific starting
and ending time set out in the Entrust Loan Agreement.
 
Article 3：Loan Purposes
 
1.  
Entrusted Loan Purposes

 
The Entrusted Lenders agrees that the Entrusted Loan shall only be used for
Project Baqiao A and B, including acquiring the land of Project Baqiao A and B
and paying for the project fees and other development fees, and can be used for
other projects and purposes with the consent of the Entrusted Lenders if
specific conditions are satisfied, but the amount used for Project Baqiao A and
B shall not be less than RMB one hundred fifty million yuan (RMB 150,000,000). 
 
For the above project, the Borrower’s contribution shall not be less than RMB
two hundred million yuan (RMB ¥ 200,000,000.00).  If more fundings are needed,
the Borrower is obliged to supplement the fund. 
 
2.  
The Use of the Entrusted Loan

 
The Borrower shall use this fund in accordance with the terms and conditions of
the Entrusted Loan Agreement between the Borrower and the Entrusted Lenders, in
addition, the Entrusted Lenders will entrust officers to check the actual use of
the Loan.
 
Article 4： Prerequisites for the Entrusted Loan
 
1.  
Prerequisites

 
The prerequisites of the Entrusted Lenders’ providing the Borrower with the
Entrusted Loan in accordance with the terms and conditions of this Agreement,
the Entrusted Loan Agreement and Related Loan Documents is that:
 
a)     
The Borrower provides the Entrusted Lenders and the Lending Bank with all the
documents listed in the schedule to this Agreement three (3) bank business days
prior to the withdrawal date, and the Entrusted Lenders and the Lending Bank are
satisfied with the form, contents and signatures of these documents; 

 

--------------------------------------------------------------------------------


 
b)     
The conditions of the grant of the Entrusted Loan is fulfilled.  But the
mortgage / pledge shall not affect the real estate sale of the Borrower, in case
of occurrence of adverse effects, without prejudice to the interests of the
Entrusted Lenders. The Entrusted Lenders and the Lending Bank have the duty to
support the Borrower to satisfy the conditions of sales. 

 
2.  
Exemptions to the Prerequisites

 
If the Borrower fails to provide documents in accordance with the first
paragraph of this article, the Entrusted Lenders do not have to provide the
Borrower with the Entrusted Loans or perform any duty under this Agreement, the
Entrusted Loan Agreement and Related Loan Documents, but the Borrower shall
undertake all payment obligations under Article 18 of this Agreement. 
 
The Entrusted Lenders are entitled to exempt or waive all or part of the rights
prescribed in paragraph one of this article, which does not affect any right of
the Entrusted Lenders under this Agreement, the Entrusted Loan Agreement and
Related Loan Documents.
 
Article 5： The Grant of the Entrusted Loan
 
1.  
Condition and Time of The Grant of the Entrusted Loan

 
After the security measures in Article 12 (1) - (c) item, (2), (3) and (4) come
into effect, the time for the Borrower to withdraw the Entrusted Loan is five
(5) bank business days after the beginning of the Entrusted Loan term specified
by the Entrusted Loan Agreement.
 
2.  
Withdrawal Notice

 
Three (3) bank business days before the withdrawal of the Borrower, under the
condition of the Borrower’s complying with the terms and conditions of this
Agreement, the Entrusted Loan Agreement and Related Loan Documents, the Borrower
must submit to the Lending Bank an original withdrawal notice that the Lending
Bank approves of which is filled out and signed by the Borrower and states the
date, amount, purpose and payment method that the Borrower intends to withdraw.
 
3.  
The withdrawal of the Entrusted Loan

 
Under the prerequisite of the Borrower’s complying with the terms and conditions
of this Agreement, the Entrusted Loan Agreement and Related Loan Documents, the
Borrower shall withdraw the Entrusted Loan on any bank business day within the
Entrusted Loan withdrawal period at one time. After the Borrower withdraws the
Entrusted Loan, it shall circulate the loan in accordance with the Entrusted
Loan Circulation Agreement between the Borrower and the Entrusted Lenders.
 
4.  
The Withdrawal Notice is Not Revocable

 
Unless this Agreement, the Entrusted Loan Agreement and Related Loan Documents
provide otherwise, the withdrawal notice submitted by the Borrower is not
revocable, and the Borrower shall withdraw in compliance with the withdrawal
notice.
 
5.  
The Indemnity of the Cancelation of the Withdrawal

 
For any reason, if the Borrower cancels the withdrawal of the Entrusted Loan
after submitting the original withdrawal notice, the Borrower shall indemnify
the Entrusted Lenders for the economic loss and fees caused by reorganizing
relevant funds.
 

--------------------------------------------------------------------------------


 
Article 6： The Interest Rate and Interest of the Entrusted Loan
 
1.  
The Interest Rate of the Entrusted Loan

 
The Borrower agrees that the annual interest rate of the Entrusted Loan is 9.6%
(the monthly interest rate is 0.8%). The Borrower agrees to pay the interest of
the Entrusted Loan in accordance with this provision.
 
2.  
Fixed Rate

 
The interest rate of the Entrusted Loan is fixed and does not change as the
People’s Bank of China adjust the interest rates of deposits and loans of
financial institutions in China within the term of the Entrusted Loan.
 
3.  
Payment of the Interest

 
The Borrower shall pay the Entrusted Lenders the interest of the Entrusted Loan
in accordance with the loan contribution proportion under the provisions of
Article 1 hereto.
 
4.  
Time to Pay the Interest

 
Within the term of the Entrusted Loan, the Borrower shall pay the interest to
the Entrusted Lenders on the monthly interest settlement date after the
withdrawal date. (If the withdrawal date is Feb 1, 2011, the Borrower shall pay
the interest to the Entrusted Lenders on the monthly interest settlement date
after the withdrawal date until the end of the term of the Entrusted Loan.)
 
If the date to pay the monthly interest is not a bank business day (Saturdays,
Sundays and public holidays), the monthly interest is not adjourned, while the
payment of the interest is postponed.
 
5.  
Delay Interest

 
If the Borrower fails to pay any amount on time under this Agreement, the
Entrusted Loan Agreement and Related Loan Documents (including but not limited
to Entrusted Loan principal, interest, handling fee, taxes or other payment),
the Borrower shall pay the delay interest for the total delayed amount from the
due date to the actual payment date, and the delay interest rate shall be 0.04%
(14.4% per year) per day of the delayed amount. Meanwhile, the Borrower shall
pay the delay payment consulting fee to the Entrusted Lender or other companies
nominated by the Entrusted Lenders, the amount of which shall be calculated in
0.032% per day of the total delayed amount.
 
Article 7： Repayment of the Entrusted Loan
 
The Borrower shall, from the next month of the withdrawal date (if the
withdrawal date is Feb 1, 2011, the Borrower shall from March 1, 2011), transfer
not less than 30% of the sales of cash back from Project Baqiao A and B to the
bank account designated by the Entrusted Lenders to repay the principal within
five (5) business days.
 
If the Borrower’s sales on Project Baqiao B does not reach the target set by
both Parties in any month (see “5” of Article 14), the Entrusted Lender is
entitled to request that the above mentioned repayment rate be increased from
30% to 50%.
 

--------------------------------------------------------------------------------


 
Meanwhile the Borrower shall pay the Entrusted Lender and the Lending Bank
 
Article 8:  Repayment in advance
 
1.  
Repayment in advance

 
Within nine (9) months from the withdrawal date, the Borrower may at any time
repay all or part of the Entrusted Loan in advance. On the repayment day, the
Borrower shall pay the accrued interest of the Entrusted Loan and any due or
outstanding amount under this Agreement, the Entrusted Loan Agreement and
Related Loan Documents, meanwhile, the Borrower shall pay the Entrusted Lenders
the fee for repayment in advance which equals to 10% of the amount repaid in
advance.
 
The Borrower may repay the Entrusted Loan in advance any time nine (9) months
after the Borrower’s withdrawal, and the Borrower does not need to pay the
Entrusted Lenders any fee for repayment in advance.
 
2.  
The Repayment in Advance is not Revocable

 
The notice of any repayment in advance from Borrower to the Entrusted Lenders
and the Lending Bank is not revocable, and the Borrower shall repay in advance
in accordance with the notice.
 
Article 9:  The Extension of the Entrusted Loan
 
After the Expiration of the Entrusted Loan, according to the application of the
Borrower, the Entrusted Loan can be extended for six (6) months, and the
Borrower, the Entrusted Lenders and the Lending Bank shall sign a supplemental
agreement which covers the matters of the deferral of the Entrusted Loan.
 
The Borrower shall make written application for deferral of the Entrusted Loan
to the Entrusted Lenders and the Lending Bank thirty (30) days prior to the
expiration of the Entrusted Loan, and the Entrusted Lenders shall decide based
on their own situations whether to agree to the deferral application of the
Borrower within five (5) business days of receiving the deferral application
from the Borrower.
 
Article 10： Taxes Matters
 
1.  
Legal Restrictions, Taxes and withholding

 
All taxes and fees, except those expressly agreed in this Agreement and the
Entrusted Loan Agreement, shall be undertaken by the Entrusted Lenders, the
Lending Bank, the Borrower respectively in accordance with the relevant laws,
regulations and policies. The Borrower’s payment of any amount to the Entrusted
Lenders (or the Lending Bank) on the terms and conditions in the Entrusted Loan
Agreement and relevant loan documents shall not be restricted by any law.
 
2.  
Extra Payment

 
As to any amount to be paid by the Borrower to the Entrusted Lender (or the
Lending Bank) under this Agreement, the Entrusted Loan Agreement and Related
Loan Documents, if the Borrower (or any other person) shall deduct or withhold
relevant taxes from it as required by law, or if the Entrusted Lenders (or the
Lending Bank) shall deduct or withhold from the received amount as required by
law, the Borrower shall:
 
a)     
notify the Entrusted Lenders (or the Lending Bank) as soon as possible;

 

--------------------------------------------------------------------------------


 
b)     
Within thirty (30) days after the payment of any deducted or withheld amount,
submit to the Entrusted Lenders (or the Lending Bank) a certificate proving the
payment of the above mentioned deductions, withholdings or the payment by other
institutions of the above mentioned amount satisfactory to the Entrusted Lenders
(or the Lending Bank).

 
Article 11:  Discovery of Illegality
 
If the Entrusted Lenders at any time discover the gathering or keeping of all or
part of the Entrusted Loan, or the performance of all or part of the obligations
under this Agreement, the Entrusted Loan Agreement and Relevant Loan Document
may violate the prohibitive rules of law or prohibitive administrative orders of
state organs, the Entrusted Lenders shall immediately inform the Borrower,
meanwhile the Entrusted Loan shall expire immediately, and the Borrower shall
immediately repay all the principal and interest of the Entrusted Loan. Other
fees shall be undertaken by the Parties in accordance with this Agreement and
the existing laws, regulations, and policies of China. The extra part of the
paid financial advisor fee shall be refunded to Borrower by the Entrusted
Lenders after re-calculation according to the time of usage of the loan and the
proportion of the withdrew amount to the total amount of the loan.  If the above
occurs, both Parties agree not to hold each other in breach of the agreement.
 
Article 12:  The Warrant of the Entrusted Loans
 
2.  
The Warrant of the Agreement, the Entrusted Loan Agreement and the Financial
Advisor Agreement

 
To ensure the security of the Entrusted Loan, the Borrower agrees to provide the
Lending Bank with the land use right of the land of Project Baqiao A and B as
mortgage, meanwhile the Borrower will assist the Entrusted Lenders to get the
Share Pledge Agreement from Borrower’s parent company shareholder and Guarantee
Agreement from the controlling shareholder of the Borrower and the affiliated
companies. The Entrusted Lenders and the Borrower will sign the Supervisory
Agreement, under which both Parties will jointly supervise the new sales revenue
generated from Project Baqiao A and B by the Borrower within the term of the
Entrusted Loan.
 
a)     
Mortgage of the Borrower

 
i)     
The Borrower agrees to mortgage on the state owned land use right as determined
by the Land Use Right Certificate of Project Baqiao A and B, all the buildings
that have been constructed, being constructed and will be constructed, and the
appurtenance thereon shall be owned by the Lending Bank, as the mortgage of the
Entrusted Loan.  The Borrower agrees that the Lending Bank, as entrusted by the
Entrusted Lenders, shall be the mortgagee with first priority of the mortgage on
the state owned land use right as determined by the Land Use Right Certificate
of Project Baqiao A and B, all the buildings that have been constructed, being
constructed and will be constructed, and the appurtenance thereon. The Borrower
further agrees that no other mortgages will be created on the state owned land
use right as determined by the Land Use Right Certificate of Project Baqiao A
and B, all the buildings that have been constructed, being constructed and will
be constructed, and the appurtenance thereon since commencement of the Entrusted
Loan;

 
ii)    
The company owned by the Borrower, Xi’an Suo Di Trading Co.,Ltd.(“Suo Di”),
agrees to mortgage the Land Use Right Certificate owned by Suo Di to the Lending
Bank;

 

--------------------------------------------------------------------------------


 
iii)   
The Borrower uses the “Junjinyuan Phase II Commercial Estate” as the mortgage of
the Entrusted Loan.

 
The Borrower agrees that the Lending Bank, as entrusted by the Entrusted
Lenders, shall be the mortgagee of first priority of the mortgages on Land Use
Right Certificate owned by Suo Di and the “Junjinyuan Phase II Commercial
Estate”. The Borrower further agrees that no other mortgages will be crated on
the Land Use Right Certificate owned by Suo Di and the “Junjinyuan Phase II
Commercial Estate” since commencement of the Entrusted Loan.
 
b)     
Share Pledge of Shareholder of the Borrower

 
Wei Xun Holding Co., Ltd. (“Wei Xun”), the parent company of Hong Kong Zhi Ke
Co., Ltd (“Zhi Ke”) which is the parent company of the Borrower, agrees that all
the shares of Zhi Ke owned by Wei Xun shall be under pledge, and that all the
shares of Zhi Ke owned by China Housing and Land Development Co., Ltd. shall be
under pledge, and that all the shares of Suo Di owned by the Borrower’s wholly
owned subsidiary, Xin Xing Property Management Co., Ltd., shall be under pledge.
All the aforesaid pledges shall be the guarantees of the Entrusted Loan offered
to the Borrower by the Entrusted Lenders. The terms and contents of the
aforesaid pledges shall be determined by the Share Pledge Agreement entered into
by and between the Entrusted Lenders with the Borrower, Wei Xun, and China
Housing and Land Development Co., Ltd. respectively.
 
c)     
Guarantee of the Actual Controller of the Borrower

 
The actual controller of the Borrower, Mr. Lu Jiping, agrees to provide the
Principal with aguarantee of the Entrusted Loan provided by Entrusted Lenders to
the Borrower. The terms and contents of the aforesaid guarantee shall be
determined by the Guarantee Agreement entered into by and between the Entrusted
Lenders and the actual controller of the Borrower.
 
d)     
Guarantee of Other Affiliated Companies of the Borrower

 
Other affiliated company of the Borrower, China Housing and Land Development
Co., Ltd., agrees to provide the Principal with the guarantee of the Entrusted
Loan offered by the Entrusted Lenders to the Borrower. The terms and contents of
the aforesaid guarantee shall be determined by the Guarantee Agreement entered
into by and between the Entrusted Lenders and the said affiliated company.
 
e)     
Pledge of Receivables

 
The Borrower offers warranties of the current and future receivables of Project
Baqiao A and B to the Principal.  If the Borrower fails to fulfill the
obligation, the Principal may choose one or more of the above guarantees to
realize the debt.
 
3.  
Entrusted Lenders and the Borrower will jointly supervise the newly increased
sales revenue of the Borrower to assure that the Borrower repay the Entrusted
Loan according to the schedule. The Borrower agrees that the Entrusted Lenders
will jointly supervise the use of the newly increased sales revenue of the real
estate development project as determined by the Land Use Right Certificate of
Project Baqiao A and B of the Borrower during the term of the Entrusted Loan.
Furthermore, the Entrusted Lenders shall enjoy the only right of supervision to
all the bank accounts under which the aforesaid sales revenues are saved by the
Borrower.  The said supervision shall be determined by the Supervision Agreement
entered into by and between the Entrusted Lenders and the Borrower.

 

--------------------------------------------------------------------------------


 
Article 13： Representations and Warranties


 
1.  
The Borrower makes the following representations and warranties to the Entrusted
Lenders:

 
a)     
The Borrower is an independent legal person that possesses the necessary
capacity to perform contractual obligations of the Agreement, the Entrusted Loan
Agreement and other Related Loan Documents and bear the civil liabilities in its
own name; the terms and conditions of the Agreement, the Entrusted Loan
Agreement and other Related Loan Documents are the genuine intentions and
expressions of the Borrower, and are binding upon the Borrower.

 
b)     
The Borrower has the right to enter into the Agreement, the Entrusted Loan
Agreement and other Related Loan Documents, and has obtained all the
authorization and approval (including, without limitation, board resolution,
shareholders’ resolution, filing, approval, consent, authorization, license,
disclaimer, registration and acknowledgement, etc.) for entering into and
performing the contractual obligations of the Agreement, the Entrusted Loan
Agreement and other Related Loan Documents

 
c)     
The Borrower represents and guarantees to comply with the laws, and the
Borrower’s entering into and performing the Agreement, the Entrusted Loan
Agreement and other Related Loan Documents does not violate the laws, articles
of association, the documents, judgment, decisions of relevant government
agencies that the Borrower shall comply with, and neither does it contradict any
other contracts, agreements signed by the Borrower and any other obligations
undertaken by the Borrower.

 
d)     
The Borrower represents and warrants that all the financial statements issued
are in compliance with the applicable Chinese laws, accounting rules and
principles, and that all financial statements are genuine, complete, and justly
indicate the Borrower’s financial situation. The Borrower further represents and
guarantees that all the documents, information, and profile of the Borrower in
the Agreement, the Entrusted Loan Agreement and other Related Loan Documents are
genuine, valid, accurate, complete, and nothing is concealed.

 
e)     
The Borrower represents and warrants that all the debts of the Borrower and the
affiliated companies at the time when the Agreement, the Entrusted Loan
Agreement and other Related Loan Documents are concluded have been disclosed to
the Entrusted Lenders; all the material facts and information that the Borrower
has or should have knowledge of and which have an impact on the decision of the
Entrusted Lenders regarding if or not to grant the Entrusted Loan have
been disclosed to the Entrusted Lenders.

 
f)     
Since issuance of the latest audited financial statements of the Borrower, the
operations, businesses, assets, debts or other situations of the Borrower has
not been substantially or materially adversely changed; meanwhile, neither the
Borrower nor the affiliated company has or may have any material legal liability
or any other debts that have not been withheld in the Borrower’s financial
statements.

 

--------------------------------------------------------------------------------


 
g)     
The Borrower has the right to dispose of the collateral (state owned land use
right and the buildings that have been or are being or will be constructed
thereon and the appurtenance thereon) as provided by the Agreement, the
Entrusted Loan Agreement and other Related Loan Documents entered into by the
Borrower, and the Borrower does not create any other mortgages or rights on the
collateral for the benefits of third parties.

 
h)     
The Borrower represents and guarantees that it strictly complies with the
applicable laws and regulations during operation, and carries on businesses
strictly within the business scope as indicated in the Borrower’s business
license or approved by the authority, and conducts the annual inspection process
in a timely manner.

 
i)     
The Borrower acknowledges and warrants that the Borrower has fully paid all the
due taxes and expenses as prescribed by the state and local tax authorities at
the time when the Agreement, the Entrusted Loan Agreements and other Related
Loan Documents are entered into, and that delinquencies of taxes and expenses as
prescribed by state and local tax authorities will not occur during entering
into and performance of the Agreement, the Entrusted Loan Agreement and other
Related Loan Documents.

 
j)     
The Borrower acknowledges and guarantees that delinquencies of employees’
salaries, medical insurance, disability and injury allowance, death benefits and
compensation will not occur during entering into and performance of the
Agreement, the Entrusted Loan Agreement and other Related Loan Documents.

 
k)     
The Borrower represents and warrants that there are no material violations or
potential violations, or insolvency of the Borrower; the Borrower is not
applying for or being applied for bankruptcy or in the process of bankruptcy,
does not plan to reorganize debts with creditors; and there is not any pending
litigation, arbitration or administrative procedures against the Borrower or the
affiliated company, or the assets, businesses, financial situation of the
Borrower or the affiliated company.

 
l)     
The Borrower represents and guarantees that there is not any situations or facts
that have or will have a material impact on the Borrower’s ability to perform
its contractual obligations.

 
2.  
The Borrower acknowledges that the Entrusted Lenders enter into the the
Agreement, the Entrusted Loan Agreement and other Related Loan Documents by
relying on the above representations and warranties.

 
Article 14： Promises of the Borrower
 
The Borrower hereby promises to the Entrusted Lenders: Unless obtaining the
prior consent of the Entrusted Lenders in writing, before the Borrower repays
all the Entrusted Loan and related expenses, the Borrower will comply with and
complete the followings:
 
1.  
Company Businesses

 
The Borrower will complete the registrations, filings and annual inspections in
relation to the operation of the business of the company according to Chinese
applicable laws and regulations, carry on and engage in the businesses to the
extent permitted by the laws and regulations, and pay all the due taxes and
expenses in a timely manner.
 

--------------------------------------------------------------------------------


 
2.  
Shareholder Report

 
The Borrower agrees that each formal report, notice and representation in
relation to operation of Project Baqiao A and B that are delivered to each
shareholder of the Borrower shall be delivered to the Entrusted Lenders at the
same time.
 
3.  
Accounting Books

 
The Borrower shall make and maintain accounting books for its business
operations pursuant to Chinese accounting rules and principles. During the term
of the Entrusted Loan, if prior and reasonable notice has been given, the
Borrower will provide the Entrusted Lenders with relevant documents of the
Borrower’s accounting books.
 
4.  
Financial Information and Sales Documents

 
Upon request by the Entrusted Lenders, the Borrower agrees to provide the
following financial information and sales documents with the Entrusted Lenders:
 
a)     
Before execution of the Agreement, the Entrusted Loan Agreement and other
Related Loan Documents, the Borrower provides:

 
i)     
Organization situation and audited financial report of the Borrower, its parent
company and affiliated company;

 
ii)    
Data of cash flow of the Borrower from October 2007 to November 2010, and plan
of cash flow of the Borrower from December 2010 to December 2012;

 
iii)   
Detailed information of the assets of the Borrower until October 2010, and
whether there are any security guarantees, such as mortgages, etc;

 
iv)   
Documents certifying that appropriate insurance has been purchased for Project
Baqiao A and B;

 
b)     
Upon execution of the Agreement, the Entrusted Loan Agreement and other Related
Loan Documents, the Borrower provides:

 
i)     
Monthly financial statements of the Borrower during the term of the Entrusted
Loan (Balance Sheet, Cash Flow Sheet and Income Statement);

 
ii)    
All information of the supervised bank accounts and monthly bank statements for
Project Baqiao A and B of the Borrower during the term of the Entrusted Loan;

 
c)     
After execution of the Agreement, the Entrusted Loan Agreement and other Related
Loan Documents, the Borrower provides:

 
i)     
Monthly sales report and photocopies of the monthly sales invoices of Project
Baqiao A and B;

 
ii)    
Reports of abnormal selling situations of Project Baqiao A and B: the lowest
selling price of Project Baqiao A and B and the monthly lowest selling price
shall be determined according to the table below:

 
RMB Yuan / m2
Monthly Lowest Price
Monthly Average Price
High Rise by River
7,500
9,000
Sub-High Rise
5,000
5,600
Garden House
6,000
7,500

 

--------------------------------------------------------------------------------


 
If any price of Project Baqiao A and B is lower than the price above, the
Borrower must notify the Entrusted Lenders in writing and obtain the approval of
the Entrusted Lenders;
 
iii)   
Report of special situations of business operations of the Borrower: during the
term of the Entrusted Loan, if any of the following occurs:  for any single
expense of more than RMB 1,000,000 which falls outside the scope of the budget
verified by both parties in advance, or any monthly accumulated expense of more
than RMB 3,000,000, the Borrower mush notify the Entrusted Lenders in writing
and obtain the approval of the Entrusted Lenders;

 
iv)   
For any matters requiring written approval of the Entrusted Lenders under this
article, the Entrusted Lenders shall reply to the Borrower within three (3)
working days of the written approval application (including application by way
of email) by the Borrower. It shall be deemed as approved if the Entrusted
Lenders have not replied within the three-day period.

 
d)     
Other information and documents that the Entrusted Lenders may require the
Borrower to provide according to the Agreement, the Entrusted Loan Agreement and
other related agreements.

 
5.  
Cash Flow of the Borrower during the Term of the Entrusted Loan

 
a)     
The Borrower agrees to use all the disposable sales revenues (including revenues
of presale) of the real estate development project as indicated in the Land Use
Right certificate of Project Baqiao A and B as the source for the Borrower to
repay the Entrusted Loan.

 
b)     
The Borrower agrees to use the cash flow index in the table below as the
financial index that the Borrower shall complete during the term of the
Entrusted Loan.

 
Monthly cash in >90％; Monthly cash out for each item (project money, marketing
expenses, taxes) ≤100%，are explained in the table below (Currency：RMB (Thousand
Yuan))
 
After Entrusted Loan
Budget of Cash Out
First Month (Tentatively January, 2011）
322,365,600
Second Month
6,378,894
Third Month
7,277,518
Fourth Month
7,332,500
Fifth Month
25,138,093
Sixth Month
12,498,627
Seventh Month
32,854,966
Eighth Month
23,460,174
Ninth Month
62,921,542
Tenth Month
55,355,340
Eleventh Month
49,611,783
Twelfth Month
59,529,937
Thirteenth Month
46,268,126
Fourteenth Month
45,145,910
Fifteenth Month
80,051,088
Sixteenth Month
44,038,253
Seventeenth Month
46,583,339
Eighteenth Month
51,946,242

 

--------------------------------------------------------------------------------


 
After Presale
Sales Cash Flow Target
Firth Month（Tentatively July, 2011）
RMB60,000,000
Second Month
RMB40,000,000
Third Month
RMB12,000,000
Fourth Month
RMB11,000,000
Fifth Month
RMB11,000,000
Sixth Month
RMB80,000,000
Seventh Month
RMB80,000,000
Eighth Month
RMB80,000,000
Ninth Month
RMB80,000,000
Tenth Month
RMB95,000,000
Eleventh Month
RMB90,000,000
Twelfth Month
RMB120,000,000



 
The figures above can be adjusted upon ratified by both parties.
 
c)     
According to the actual situation of development of Project Baqiao A and B, the
Entrusted Lenders agree that the cash flow data of the Borrower may be deviated
from those as determined by the table above under this article. However, the
cash sales revenue, cash out for each item, all the increasing amount of the
payable accounts and cash out of the current month of the Borrower shall not
exceed the floating proportion of the current month.

 
d)     
According to the cash flow index determined by item (2) of this article, if the
Borrower fails to achieve the stipulated index for two months consecutively, or
the net cash flow index of the Borrower for two accumulated moths is lower
materially than the stipulated index, the Entrusted Lenders may request the
Borrower to provide other information of sources to repay the Entrusted Loan and
have the right to stop payments out of all the bank accounts of Project Baqiao A
and B.

 

--------------------------------------------------------------------------------


 
e)     
If the Borrower did not use or did not fully use the above expenditure amount,
the un-used part may be used by the following month.

 
If the monthly cash in exceeds the above amount, the exceeding part, deducting
the amount to repay the principal and interests and related expenses of the
Entrusted Lenders, may be used to pay the construction investment of the project
that falls outside of the plan.  Except for the expenditures paid by the
Borrower according to item (2) of this article, the Borrower shall not incur
other payables.
 
6.  
The Borrower shall maintain the mortgage rate lower than 50% at any time. The
Entrusted Lenders will carry out formal inspection during the end the fourth and
the eighth month. Mortgage rate refers to the rate between the un-repaid
principal and the value of the collateral that has not been sold or rented; the
value of the collateral shall be determined according to the evaluation made by
the independent appraisal institution as approved by the Entrusted Lenders. If
the aforesaid provision is violated, the Borrower shall provide other
collaterals that are under no mortgages and accepted by the Entrusted Lenders in
order to maintain the mortgage rate lower than 50%. If the mortgage rate is
higher than 50%, the Entrusted Lenders and the Lending Bank have full discretion
to discharge the mortgage registration on the collateral that exceeds the
mortgage rate.

 
7.  
The Borrower promises that, unless agreed by the Entrusted Lenders, the
assets-liabilities ratio of the Borrower shall not exceed 70%.

 
Article 15： Other Promises
 
The Borrower hereby promises to the Entrusted Lenders: Unless obtaining prior
written consent of the Entrusted Lenders, before the Borrower repays back all
the Entrusted Loan and related expenditures, the Borrower will not engage in the
following:
 
1.  
Contract Validity

 
Without written consent of the Entrusted Lenders, the Borrower will not engage
in or agree to engage in any actions or nonfeasance that will render the
Agreement, the Entrusted Loan Agreement and other Related Loan Documents
invalid, revocable or unenforceable. The Borrower will take any steps necessary
to keep the Agreement, the Entrusted Loan Agreement and other Related Loan
Documents valid and binding.
 
2.  
Other Mortgages

 
Unless otherwise provided by the Agreement and agreed by the Entrusted Lenders
in writing, the Borrower will not create other mortgages, pledges, assignments
or liens to third parties on the assets of Suo Di, Junjinyuan Phase II
Commercial Estate and Project Baqiao A and B (including, and without limitation,
the land use right and the buildings thereon under the Land Use Right
Certificate owned by Suo Di, the Land Use Right Certificate of Junjinyuan Phase
II Commercial Estate and the Land Use Right Certificate of Project Baqiao A and
B).
 

--------------------------------------------------------------------------------


 
3.  
Other Borrowings

 
Unless otherwise provided by the Agreement and agreed by the Entrusted Lenders
in writing, the Borrower will not make any lending against Project Baqiao A and
B. However, the Borrower may borrow provided that nothing contradicts with the
provisions of the Agreement, the Entrusted Loan Agreement and other Related Loan
Documents.
 
4.  
Assets Disposal

 
Without written consent of the Entrusted Lenders, the Borrower will not contract
with or promise to any third parties to dispose, realize, sell, transfer, or
waive part or all the assets (including the assets that the Borrower has or will
have, regardless of via one single deal, or multiple affiliated or non
affiliated deals, with or without consideration, at market price or not, at
certain point of time or during a period of time) against Project Baqiao A and
B;
 
5.  
External Guarantee

 
Without written consent of the Entrusted Lenders, the Borrower will not provide
any borrowing, advance expenditure, guarantee, promise or enter into any related
contracts regarding Project Baqiao A and B with any third parties, or debts or
legal liabilities of any third parties;
 
6.  
Company Organization and Company Controlling

 
Without written consent of the Entrusted Lenders, the Borrower will not merge
into or with any other companies, institutions, organizations or partnership; or
take any steps for dissolution, bankruptcy, liquidation or suspension of
business of the Borrower. Without written consent of the Entrusted Lenders, the
Borrower will not consent to or approve any changes to the share structure,
controlling power or assets of the Borrower;
 
7.  
Changes to Registered Capital and Decision-Making Organ

 
Without written consent of the Entrusted Lenders, the Borrower will not reduce
the registered capital in any way, directly or indirectly; or engage in any
actions that will impact the controlling power of the Board of Directors or the
Decision-Making Authority, except for the registered capital increasing that has
been disclosed to the Entrusted Lenders before execution of the Agreement and
that will be implemented;
 
8.  
Changes to Business

 
Without written consent of the Entrusted Lenders, the Borrower will not make
material changes or give up the businesses for development and management of
real estate projects, or make any changes to the organizational structure or
personnel that will impact the scale of the business of the Borrower;
 
9.  
Allocation of Dividends

 
Without written consent of the Entrusted Lenders, the Borrower will not use the
profits of Project Baqiao A and B to allocate dividends or assets to its
shareholders or partners, or engage in any other actions of dividends allocation
or shares realization;
 
10.  
Purchase of Affiliated Companies

 
Unless it is necessary for the Borrower to establish project company for
development of new real estate projects, without written consent of the
Entrusted Lenders, the Borrower will not directly or indirectly establish any
other subsidiary companies, directly or indirectly purchase affiliated
companies, or directly or indirectly invest in other companies or projects;
 

--------------------------------------------------------------------------------


 
11.  
Opening Bank Accounts

 
Without written consent of the Entrusted Lenders, the Borrower will not
independently or jointly with other institutions open bank accounts in relation
to Project Baqiao A and B;
 
The bank account that has been opened by the Borrower for Project Baqiao A and B
are the following:
 
Bank Account Name: (to be determined)
 
12.  
Provisions for Violation of the Supervision Agreement

 
Without written consent of the Entrusted Lenders, the Borrower will fully
perform its obligations pursuant to the Supervision Agreement. No violations of
the Supervision Agreement will occur;
 
13.  
Without written consent of the Entrusted Lenders, the Borrower will not engage
in any actions that the Entrusted Lenders reasonably believe that will have
material impact on the Borrower’s ability to repay the Entrusted Loan.

 
Article 16：Breach of the Agreement
 
1.  
After the Agreement becomes effective, both parties to the Agreement shall fully
perform the obligations under the Agreement, the Entrusted Loan Agreement and
other Related Loan Documents. Any party failing to perform the contractual
obligations shall be responsible for the breach and compensate the loss
suffering by the non-breaching party.

 
2.  
The Borrower will be breach the Agreement if any of the following occurs:

 
a)     
No Payment when due

 
Pursuant to the Agreement, the Entrusted Loan Agreement and other Related Loan
Documents, the Borrower has not repaid the payable amount, including, and
without limitation, repayment of the principal, interests and other expenditures
of the Entrusted Loan, and the delay is more than for ten (10) working days;
 
b)     
Violation of Liability, Promise and Obligation

 
Except for force majeure or the delay or relief that has been agreed upon by the
Borrower and the Entrusted Lenders due to changes of market environment, the
Borrower fails to complete the project targets under Article 14(5) for two
consecutive months; or the Borrower fails to perform the liabilities,
representations, guarantees, promises and obligations under the Agreement, the
Entrusted Loan Agreement and other Related Loan Documents;
 
c)     
Violation of Representations, Statements and Guarantees

 
Any representations, statements, guarantees made by the Borrower in the
Agreement, the Entrusted Loan Agreement and other Related Loan Documents are
false or misleading; or the Borrower makes any notice, authorization, approval,
consent, registration or other documents when the Borrower knows that they are
false or misleading; or the Borrower knows that the above representations,
statements or guarantees have been proved to be invalid, or revoked or not
binding anymore;
 

--------------------------------------------------------------------------------


 
d)     
Loss of Ability to Repay

 
The financial situation is the Borrower is materially deteriorating; or the
Borrower has no ability or admits that it has not ability to repay the Loan; or
the Borrower has stopped or suspended paying all or part of the debts due; or
the Borrower has started the negotiation or taken other steps for the purpose of
re-organizing, or re-arranging or extending the repayment term of all or part of
its debts, or for purpose of joint allocation, arrangement and settlement for
the benefit of its creditors;
 
e)     
Substantial Business Change and Assets Disposal

 
The Borrower stops or may stop any substantial part of its business; the
Borrower substantially changes or may substantially change the nature or scope
of it business; or the Borrower substantially disposes or may substantially
dispose all or part of its business or assets; or the Borrower amends its
Articles of Association without notifying the Entrusted Lenders, including
amendments to the business scope, the registered capital of the Borrower or
substantial amendments to other important contents of the Articles of
Association;
 
f)     
Material Litigation

 
The Borrower, or its controlling shareholder, or the actual controller, or the
affiliated companies are involved in material litigation and/or arbitration; or
the substantial assets of the Borrower are detained, attached, freezed, or
enforced or under other procedures to the same effect; or the legal
representative, director, supervisor, or other senior management of the Borrower
are involved in litigation, arbitration or other procedures that entails the
Entrusted Lenders to reasonably believe that the said litigation, arbitration,
or other procedures will or may have an adversely material impact on the ability
of the Borrower to perform the Agreement, the Entrusted Loan Agreement and other
Related Loan Documents;
 
g)     
Liquidation or Bankruptcy

 
The Borrower is in the process of suspension of business, liquidation,
reorganization, dismissing, bankruptcy (except the reorganization in which the
liability would be repaid with the consent of the lender), being taken over or
entrusted, revocation or cancelation of its business license; or any of such
proceedings have commenced, or such administrative orders have been made, or
such valid resolutions have been passed; or the liquidator, bankruptcy
administrator, receiver, trustee or any other similar personnel have been
designated or appointed to the business or asset, in part or in whole, of the
lender or its controlling shareholders or its actual controller or its
affiliates.
 
h)     
Violation of the Laws

 
As a result of the fault or negligence of the Borrower, this Agreement, the
Entrusted Loan Agreement and relevant loan agreement, in part or in whole, lose
its legal validity, or are revoked or become null and void or unenforceable due
to any other causes(including the statutory requirements); or the performance of
the obligation under this Agreement, the Entrusted Loan Agreement and Related
Loan Documents by the Borrower, becomes impossible or illegal; or the exercise
any or all of the rights, powers and remedies of this Agreement, the Entrusted
Loan Agreement and Related Loan Documents becomes impossible or illegal;
 

--------------------------------------------------------------------------------


 
i)     
Coercive Measures

 
The pledge or collateral provided by the Borrower or its controlling
shareholders or actual controller or its affiliates, have been placed with
coercive measures by state judicial authorities or other competent authorities;
or the Borrower or its controlling shareholders or actual controller or its
affiliates have not provided the completed formalities or authentic materials
with respect to such pledge or collateral in compliance with the requirements of
the Entrusted Lenders; or the Borrower or its controlling shareholders or actual
controller or its affiliates conceal the status of the pledge or collateral that
joint ownership, disputes, detrain, seizure, custodian exists or such pledge or
collateral has been pledged or collaterized, which incurs damages to the
Entrusted Lenders.
 
j)     
Depreciation of the guaranteed property

 
Without the written consent of the Entrusted Lenders, the Borrower or its
controlling shareholder or its actual controller or its affiliates dispose the
guaranteed property such as the pledge, collateral, etc. by the means of
granting, exchanging, sale, issuing orders or any other methods; or in the event
of the guaranteed property such as the pledge, collateral, etc. suffers
depreciation, losses, material damage, with insurance or not, the Entrusted
Lenders reasonably believes that such event has materially impaired the ability
of the Borrower pertaining to the performance of the Entrusted Loan Agreement
and Related Loan Documents.
 
3.  
Acceleration of Maturity

 
Any of the breaching events under Clause 2 of this article occurs, it shall be
deemed as violating the Entrusted Loan Agreement and/or endangering the security
of the loan, and regardless of the continuance of breaching events, the
Entrusted Lenders may, in written notice, inform the Borrower to:
 
a)     
declare cancel all the Entrusted Loan; or

 
b)     
declare the immediate maturity of the Entrusted Loan and the guaranteed
liability without any other legal measures regarding it.

 
Upon the issuance of such notice, the Borrower shall repay all the Entrusted
Loan and the guaranteed liability promptly, or repay in accordance with the
period and amount required by the Entrusted Lenders or the Lending Bank.
 
Provided that, with respect to the events stipulated in the articles 2(a), (b),
(c), (e), (f), (h), (i), and (j) of this article, the Entrusted Lenders shall
issue a written notice requiring the Borrower to rectify and reform with a grace
period of fifteen (15) business days; if within such grace period, the Borrower
has not provided the rectification and reformation that satisfies the Entrusted
Lenders, the Entrusted Lenders may adopt the stipulations under this article.
 
4.  
Overdue redemption

 
In the event that the Borrower does not repay the Loan in accordance with the
period and amount required by the Entrusted Lenders or the Lending Bank
according to the Clause 3 of this article, the Entrusted Lenders may elect to
require the Borrower pay the overdue interest subject to the Clause 5 of the
Article 6 hereof or require the Borrower to pay the default compensation
according to the Clause 5 of this article.
 
5.  
Default Compensation

 
If any of the breaching events stipulated in Clause 2 of this article occurs,
the Entrusted Lenders will be entitled to require the Borrower to pay the
penalty amounting to 10% of the total sum of the Entrusted Loan.  In the event
that such penalty cannot make up the damage suffered by the Entrusted Lenders,
the Borrower shall compensate any and all of the damage (whether the direct
damage or indirect damage) suffered by the Entrusted Lenders, including but not
limited to, the economic damage regarding the related financing, the capital
cost damage, the relevant financial cost, interest and other cost expenses
(including the damages and expenses arising from the reallocating the fund or
maintaining the capital cost by the Borrower), and any expenditure, damage,
expense (including legal fees) and liability of the Entrusted Lenders incurred
by the breach of the Borrower.
 

--------------------------------------------------------------------------------


 
Article 17:  Assignment
 
1.  
Borrower

 
Without the written consent of the Entrusted Lenders, the Borrower may not
assign or transfer any of the rights and obligations under this Agreement, the
Entrusted Loan Agreement and Related Loan Documents.
 
2.  
Entrusted Lenders

 
The Entrusted Lenders may, at any time, in part or in whole, assign its rights,
interests or obligations under this Agreement, the Entrusted Loan Agreement and
Related Loan Documents, to a third party without the consent of the Borrower,
and such assignee shall be deemed as the signing party to this Agreement, the
Entrusted Loan Agreement and Related Loan Documents and shall enjoy and assume
the same rights and obligations. The Entrusted Lenders shall inform the Borrower
in written notice of the event that it has assigned its liability, in part or in
whole, under this Agreement, the Entrusted Loan Agreement and relevant loan
agreement, to a third party.  As of the date of notice, the Borrower may be
relieved from the part of or whole liability that assigned by the Entrusted
Lenders, and only fulfill the relevant contractual obligation to the
assignee.  The Entrusted Lenders may, at any moment, agree that a third party
participate in or join this Agreement, the Entrusted Loan Agreement and Related
Loan Documents, share its rights or obligations under this Agreement, the
Entrusted Loan Agreement and Related Loan Documents.
 
3.  
The Entrusted Lenders may, without violating the laws and this Side Agreement,
disclose relevant information including the financial status, the business and
asset status, the status of this Entrusted Loan and the guaranteed property,
etc., to the individual or company that might become the assignee or participant
or intend to make relevant agreement arrangement with the Entrusted Lenders, or
any governmental departments or supervisory authorities, regardless of whether
such information has been provided in compliance with the provisions of this
Agreement, the Entrusted Loan Agreement and Related Loan Documents.  Provided
that the Entrusted Lenders shall disclose the abovementioned information in
accordance with the principles of confidentiality and prudence.

 
Article 18:  Expenses
 
Unless the Entrusted Lenders terminates the agreement without reasonable causes
or negotiates maliciously, despite whether the Entrusted Lenders have furnished
the Entrusted Loan or not, the Borrower agrees to pay the following fees:
 
1.  
The Borrower agrees to pay the Entrusted Lenders the appraisal fee, audit fee,
lawyer fee and other fees and expenditures arising from the execution of this
Agreement, the Entrusted Loan Agreement and Related Loan Documents. The total
amount of such fees shall not exceed RMB four hundred thousand thousand Yuan
(RMB ￥400,000.00), and the actual paid amount by the Entrusted Lenders shall
prevail.

 

--------------------------------------------------------------------------------


 
2.  
All the costs and expenditures that the Entrusted Lenders have paid to
consummate, process, protect, perform and fulfill the right, collateral or
guarantee under this Agreement, the Entrusted Loan Agreement and Related Loan
Documents (including but not limited to the notarial fee, taxation fee, bank
fee, insurance fee, lawyer fee, travelling expenses).

 
3.  
The taxation fees including stamp duty, registration fee, etc., that need to be
paid by the Entrusted Lenders for the execution, registration, and performance
of this Agreement, the Entrusted Loan Agreement and other Related Loan Documents
or for the modification of the Entrusted Loan Agreement and Related Loan
Documents.

 
4.  
Other than the aforementioned fees, the Borrower shall pay the expenses that
shall be paid by the Borrower in compliance with the Entrusted Loan Agreement,
arising from the execution and performance of this Agreement.

 
The aggregation of the above fees shall be no more than RMB two (2) million Yuan
(RMB￥2,000,000.00). The above fees paid by the Borrower shall be subject to the
actual incurred amount.
 
Article 19:  Deduction and Offset
 
1.  
The Borrower authorizes the Entrusted Lenders and the Lending Bank to deduct or
set aside any funds from the bank account of whichever currency, with the
Borrower as the beneficiary, in the head office, branches and offices of the
branches of the Lending Bank, regardless of whether it is the current account,
deposit account, general account, dedicated account, joint account or
independent account, whether it has matured or not, and whether a notice is
needed or not, to offset, in part or in whole, the unpaid due liability that
shall reside with the Borrower according to this Agreement, the Entrusted Loan
Agreement and Related Loan Documents. The Entrusted Lenders or the Lending Bank
shall issue a written notice regarding the aforementioned deduction to the
Borrower after such deduction.

 
2.  
Except stipulated otherwise by the state competent authorities. The redemption
order of the deducted fund shall pay the due unpaid expenses of the Borrower
initially, and then satisfy the due unpaid interest, and in the last place repay
the due unpaid principal.

 
If the currency of deducted fund is not consistent with the currency needing to
be cleared, the Entrusted Lenders shall be entitled to settle or purchase the
exchange at the market exchange rate at that moment. The exchange rate risk
shall be assumed by the Borrower.
 
Article 20:  Determination and Proof of Material Events
 
1.  
Determination of Material Events

 
The Entrusted Lenders have the authority to determine whether any certain matter
or event may constitute a material event or substantial event under this
Agreement, the Entrusted Loan Agreement and Related Loan Documents.
 

--------------------------------------------------------------------------------


 
2.  
Proof

 
The Borrower agrees, that the accounting document and certification that records
the due payable principal, interest and other payable items of the Borrower,
issued by the Lending Bank in accordance to the Entrusted Loan Agreement and
Related Loan Documents, as well as its business code shall constitute proof of
the amounts due.
 
Article 21:  Force Majeure
 
1.  
If any party, cannot perform, in part or in whole, the obligations under this
Agreement, the Entrusted Loan Agreement and Related Loan Documents as a result
of the force majeure and without any its own fault, such non-performance shall
not be deemed as a breach. Provided that such party shall adopt every necessary
remedial measure as allowed by the condition of the moment, to mitigate the
damage caused by the force majeure.

 
2.  
The party in the force majeure, shall inform the other party about the status of
the event in written notice in a timely manner, and shall within ten (10)
business days of the event, submit a written report stating the reasons that
such party cannot perform or cannot fully perform the obligations under this
Agreement, the Entrusted Loan Agreement and Related Loan Documents and needs to
delay the performance.

 
3.  
The force majeure means the events or acts of god that are unforeseeable,
unavoidable and insurmountable by any party, including but not limited to the
following:

 
a)     
Declared or undeclared war, state of war, blockade, embargo, governmental
statutes or general mobilization, which directly affects the Entrusted Loan
hereunder;

 
b)     
Domestic riot that directly affects the Entrusted Loan hereunder;

 
c)     
Fire, flood, typhoon, hurricane, tsunami, landslide, earthquake, explosion,
plague or epidemic and other events arising from the natural factors that
directly affects the Entrusted Loan hereunder.

 
Article 22:  Notice and Delivery
 
1.  
Address

 
Unless stipulated otherwise hereunder, the parties shall issue or submit every
notice, requirement or correspondence in relation to this Agreement, the
Entrusted Loan Agreement and Related Loan Documents in writing, and deliver by
hand, or sent by post with postage prepaid, facsimile or email addressing the
following address or facsimile number or email address (or the alternative
address, facsimile number, email address provided by the receiver three (3)
months in advance).
 
Sent to the Borrower:
Institution Name: Xian Xinxing Real Estate Development Co., Ltd.
Address: No.6, Youyi Road, Xian
Receiver: Mr. Cangsang Huang
Facsimile No.: 029-82582640
Email Address: chuang@chldinc.com


Sent to the Entrusted Lenders:
Institution Name: Lending BankTianjin Qiaobo Xin Dao Equity Investment Fund
Partnership (Limited Liability Partnership)
Address: Room 2701, Floor 27, One International Financial Centre, No.1, Harbour
View Street, Central, Hong Kong.
Receiver: Zhenguo Zhuang
Facsimile No: 852 2525 8003
Email Address: cdai@cubecap.com, tchen@cubecap.com, zzhuang@cubecap.com



--------------------------------------------------------------------------------


 
2.  
Delivery

 
The parties agrees that it shall be deemed as having been served on the
following date as long as it is delivered to the above address: where it is
correspondence, the date shall be the seventh business day as of the dispatch of
the registered mail addressing to the principal business address ( legal person
or its branches, other economic organizations) or domicile address (individual);
where it is delivered by hand, the date shall be the date on which the receiver
signs the receipt; where it is given by facsimile or email, the date shall be
date of transmission.
 
If The Borrower sends material notice or requirement to the Entrusted Lenders by
facsimile or email, the Borrower shall serve the original copy (with official
stamp) by personal delivery or by post to the Entrusted Lenders thereafter to
confirm.
 
The Borrower agrees that the summons and notice with respect to any action
against the Borrower brought up by the Entrusted Lenders, shall be deemed as
having been served once such summons and notice have been sent to the principal
business address/or domicile address set out in Clause 1 of this Article or the
execution page hereof. The Borrower agrees that the alteration of abovementioned
address may not bind on the Entrusted Lenders unless it informs the Entrusted
Lenders such alteration in writing in prior.
 
Article 23:  Severability
 
1.  
Severability

 
In the event that several of the provisions of this Agreement are found to be
invalid, illegal or revoked by the competent People’s court, such provisions
shall be eliminated from this Agreement immediately. Such elimination of the
provisions shall not affect in any aspect the validity and legality of the other
provisions hereof, and shall not compromise the legal effect of the other
provisions hereof.
 
2.  
Waiver

 
The manner of exercising any of its rights under this Agreement, the Entrusted
Loan Agreement and Related Loan Documents by the Entrusted Lenders shall not
constitute or be deemed as a waiver of such rights. Exercising its rights during
a certain period or partially exercising its rights by the Entrusted Lenders
shall not affect or hinder its exercise of other rights afterwards. The
Entrusted Lenders may exercise their rights simultaneously or respectively.
 
Article 24:  Confidentiality
 
1.  
The parties hereto shall maintain the confidentiality of the information
obtained from the execution and performance of this Agreement, in relation to
the following:

 
a)     
articles hereof;

 
b)     
negotiations regarding this Agreement;

 

--------------------------------------------------------------------------------


 
c)     
subject matter of this Agreement;

 
d)     
trade secret of each party;

 
e)     
any and all of the other matters related to this transaction, this Agreement,
the Entrusted Loan Agreement and Related Loan Documents.

 
2.  
The parties hereto may disclose the information under Clause 1 of this article
under the following circumstances:

 
a)     
requirements of the law;

 
b)     
requirements of the competent governmental authorities or supervisory
organizations;

 
c)     
disclosure to the lawyers and professional consultants of each party;

 
d)     
entrance of such information in the public domain that may not be attributed to
the fault of the parties.

 
e)     
written consent granted by the parties hereto.

 
3.  
This article will survive the termination of this Agreement, and shall not have
any time limit.

 
Article 25:  Applicable Laws and Dispute Resolution
 
1.  
Applicable Law

 
The rights and obligations of the parties to this Agreement, the Entrusted Loan
Agreement and Related Loan Documents shall be governed by and construed in
accordance to the PRC laws.
 
2.  
Dispute Resolution

 
Any dispute with respect to this Agreement, the Entrusted Loan Agreement and
Related Loan Documents shall be resolved by negotiation in good faith by the
Borrower and the Entrusted Lenders; if the negotiation fails, any party may
submit such dispute to the court to resolve it by means of litigation. The
parties agree that the competent court shall be identical to the competent court
stipulated by the Entrusted Loan Agreement. During the dispute, except the
matters under dispute, the parties shall continue to perform the provisions that
do not involve in the dispute.
 
Article 26:  Effectiveness, Amendment and Termination
 
1.  
This Agreement shall be established upon affixation of the official stamp of the
Entrusted Lenders and the Borrower, as well as signature or seal of the legal
representative or principal or authorized signatory, and become effective upon
the completion of the statutory enforcement notarization, and terminate upon the
full redemption of the guaranteed Entrusted Loan under this Agreement, the
Entrusted Loan Agreement and Related Loan Documents.

 
2.  
Upon the effectiveness of this Agreement, either party shall not arbitrarily
amend or terminate this Agreement in advance. If the Agreement needs to be
amended or terminated, such amendment or termination shall be made upon the
mutual consent of the parties hereto and the written agreement entered by the
parties.

 
3.  
The Entrusted Loan Agreement and relevant loan document shall be an integral
part of this Agreement. In case there are any conflicts between such documents
and this Agreement, this Agreement shall prevail.

 
4.  
This Agreement has been executed by and between the following parties on the
31st day of January, 2011.

 

--------------------------------------------------------------------------------




[Remainder of page intentionally left blank]
 
 

--------------------------------------------------------------------------------


This Agreement is executed by and between the Entrusted Lenders and the Borrower
on the 31st of January, 2011. The Borrower hereby confirms that, on the
execution of this Agreement, the parties have explained and discussed any and
all of the provisions hereunder detailedly, and holds no doubts or concerns
regarding any and all of the provisions hereunder, and have an accurate and
precise understanding of the legal meanings of the liability restrictions or
exemption articles regarding the rights and obligations of the parties.


Entrusted Lenders
Tianjin Qiaobo Xindao Equity Investment Fund Partnership (Limited Partnership)
Tianjin Qiaobo Xinde Equity Investment Fund Partnership (Limited Partnership) 
Tianjin Qiaobo Xinren Equity Investment Fund Partnership (Limited Partnership) 
Tianjin Qiaobo Xinyi Equity Investment Fund Partnership (Limited Partnership)
（Official Stamp）
 
 
 
 
 
 
Borrower
Xi’an Xinxing Real Estate Development Co., Ltd. 
（Official Stamp）
Legal Representative or
Authorized Signatory
(signature or seal)
By: /s/ Ruifeng
Dai                                                                
Name: Ruifeng Dai
Title: Authorized Signatory
 
 
 
Legal Representative or
Authorized Signatory
（signature or seal）：
By: /s/ Pingji Lu                                                      
Name: Pingji Lu
Title: Authorized Signatory
     




--------------------------------------------------------------------------------


Appendix: Collateral Real Estate Ownership Certificate Number List


1
1150110020-7-1-40102
2
1150110020-7-1-40103
3
1150110020-7-1-40104
4
1150110020-7-8-20101
5
1150110020-7-8-20102
6
1150110020-7-8-20103
7
1150110020-7-8-20104
8
1150110020-7-8-20201
9
1150110020-7-14-20101
10
1150110020-7-14-20102
11
1150110020-7-14-20103
12
1150110020-7-14-20104
13
1150110020-7-20-20101
14
1150110020-7-20-20102
15
1150110020-7-20-20103
16
1150110020-7-20-20104
17
1150110020-7-20-20105
18
1150110020-7-20-20202
19
1150110020-7-26-10101
20
1150110020-7-26-10103
21
1150110020-7-26-10104
22
1150110020-7-26-10105
23
1150110020-7-26-10106
24
1150110020-7-26-10107
25
1150110020-7-26-10108
26
1150110020-7-26-10109
27
1150110020-7-27-10101
28
1150110020-7-27-10104
29
1150110020-7-27-10105
30
1150110020-7-27-10106
31
1150110020-7-27-10107
32
1150110020-7-27-10205
33
1150110020-7-28-10101
34
1150110020-7-28-10102
35
1150110020-7-28-10103
36
1150110020-7-28-10104
37
1150110020-7-28-10105
38
1150110020-7-28-10106
39
1150110020-7-28-10107
40
1150110020-7-28-10108




--------------------------------------------------------------------------------


 